601 F.2d 1049
UNITED STATES of America, Plaintiff-Appellee,v.Barry Jay ANTILL, Defendant-Appellant.
No. 78-2926.
United States Court of Appeals,Ninth Circuit.
July 27, 1979.

Gary V. Scales, Asst. U. S. Atty., Phoenix, Ariz., on brief; Thomas J. McLaughlin, Phoenix, Ariz., for defendant-appellant.
George Sun Lim, Lim & Hurley, Phoenix, Ariz., on brief; Ron Jennings, Asst. U. S. Atty., Tucson, Ariz., for plaintiff-appellee.
Appeal from the United States District Court for the District of Arizona.
Before HUFSTEDLER and TRASK, Circuit Judges, and WYATT,* District Judge.
PER CURIAM:


1
Barry Jay Antill appeals from an order of the United States District Court for the District of Arizona holding him in contempt of court for refusing to provide a grand jury with handwriting exemplars.  We affirm.


2
On June 14, 1978, Antill and his wife Diana Lynn Kindvall Antill were subpoenaed to appear before a federal grand jury in the District of Arizona for the purpose of providing handwriting exemplars.  Both declined to supply the exemplars, and the district court issued an order requiring them to do so.  The Antills refused to obey the order.  After conducting hearings, the district court held Mr. and Mrs. Antill in contempt of court and committed them to the custody of the Attorney General for the life of the grand jury or until they complied with the order to furnish exemplars.  Mrs. Antill appealed, and this court affirmed the contempt order.  Matter of Grand Jury Proceedings: United States v. Antill, 579 F.2d 1135 (9th Cir. 1978).  Approximately three weeks after his wife's appeal was decided, Antill took this appeal.


3
As his only point on appeal, Antill makes an argument which was squarely rejected in his wife's case.  He claims the grand jury lacked jurisdiction to demand the handwriting exemplars because its investigation was aimed at uncovering evidence concerning crimes committed outside the District of Arizona.  He contends that, given the grand jury's lack of jurisdiction, the district court erred in holding him in contempt for refusing to furnish the exemplars.  We find Antill's argument to be without merit for the reason stated in Matter of Grand Jury Proceedings: United States v. Antill, supra, 579 F.2d at 1136: "There is no substantial evidence that the grand jury is performing other than its prescribed function of investigating any possible crimes committed within its jurisdiction."


4
We hold that the grand jury was entitled to demand handwriting exemplars from Antill.  We further hold that the district judge did not err when he issued the order holding Antill in contempt of court.  For the reasons set forth in Matter of Grand Jury: United States v. Antill, supra, 579 F.2d at 1136, we construe the contempt order so as to permit Antill's release upon his providing the handwriting exemplars listed in Appendix "A" (C.R. 10, 12), exclusive of the first paragraph.1 As thus construed, the contempt order is AFFIRMED.



*
 Honorable Inzer B. Wyatt, Senior United States District Judge for the Southern District of New York, sitting by designation